                Case 18-12012-LSS              Doc 876       Filed 09/27/19        Page 1 of 24



                                UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE


In re                                                   Chapter 11

OPEN ROAD FILMS, LLC, a Delaware                        Case No.: 18-12012 (LSS)
limited liability company, et al.,1
                                                        (Jointly Administered)
                           Debtors.




      DECLARATION OF JOHN BURLACU ON BEHALF OF DONLIN, RECANO &
       COMPANY, INC. REGARDING VOTING AND TABULATION OF BALLOTS
    ACCEPTING AND REJECTING THE JOINT CHAPTER 11 PLAN OF LIQUIDATION
       PROPOSED BY DEBTORS AND OFFICIAL COMMITTEE OF UNSECURED
                              CREDITORS


           I, John Burlacu, declare, under penalty of perjury to the best of my knowledge,

information, and belief: 2

           1.     I am a Senior Director at Donlin, Recano & Company, Inc. (“DRC”), located at

6201 15th Avenue, Brooklyn, New York 11219. I am over the age of 18 years and competent to

testify.

           2.     I submit this Declaration with respect to the solicitation of votes and the

tabulation of ballots cast on the Joint Chapter 11 Plan of Liquidation Proposed by Debtors and

Official Committee of Unsecured Creditors attached as Exhibit A to the Disclosure Statement (as

may be amended, supplemented or otherwise modified, the “Plan”), and the Disclosure

Statement for Joint Chapter 11 Plan of Liquidation Proposed by Debtors and Official Committee

1
     The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
     Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
     (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
     LLC (9375-Del.). The Debtors’ address is 1800 Century Park East, Suite 600, Los Angeles, CA 90067.
2
     All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan
     and Disclosure Statement (each as defined below), as applicable.
               Case 18-12012-LSS         Doc 876       Filed 09/27/19    Page 2 of 24



of Unsecured Creditors [Docket No. 821] (as may be amended, supplemented or otherwise

modified, the “Disclosure Statement”). Except as otherwise indicated, all facts set forth herein

are based upon my personal knowledge, information supplied to me by the Debtors or their

advisors, including DRC, and my review of relevant documents. If I were called to testify, I

could and would testify competently as to the facts set forth herein on that basis.

       3.       In accordance with the Order Authorizing the Employment and Retention of

Donlin, Recano & Company, Inc., as Administrative Agent to the Debtors, Nunc Pro Tunc to the

Petition Date [Docket No. 112], DRC was authorized to assist the Debtors in connection with,

inter alia, soliciting, receiving, and tabulating Ballots accepting or rejecting the Plan.

I.     Service and Transmittal of Solicitation Packages and Related Information.

       4.       Pursuant to the Plan and Disclosure Statement, holders of Claims in Classes 3 and

4 as of the Voting Record Date were entitled to vote to accept or reject the Plan

(the “Voting Classes”).

            Class                                        Type of Claim

         Class 3                                   Prepetition Lender Claims


         Class 4                                  General Unsecured Claims


       5.       The procedures for the solicitation and tabulation of votes on the Plan and

Disclosure Statement are set forth in the Order (I) Approving Disclosure Statement, (II) Fixing

Voting Record Date, (III) Scheduling Plan Confirmation Hearing and Approving Form and

Manner of Related Notice and Objection Procedures, (IV) Approving Solicitation Packages and

Procedures and Deadlines for Soliciting, Receiving and Tabulating Votes On the Plan, and (V)

Approving the Form of Ballot and Notice to Non-Voting Plan Classes [Docket No. 819] (the




                                                 -2-
             Case 18-12012-LSS         Doc 876       Filed 09/27/19   Page 3 of 24



“Disclosure Statement Order”). DRC was instructed to solicit, review, determine the validity of,

and tabulate Ballots submitted to vote for the acceptance or rejection of the Plan and Disclosure

Statement by the holders of Claims in the Voting Classes in accordance with the Disclosure

Statement Order.

       6.      On or around August 26, 2019, DRC posted links on the Debtors’ restructuring

website maintained by DRC at https://www.donlinrecano.com/Clients/orf/Index to provide

parties with access to, among other documents, copies of the Disclosure Statement, the Plan, the

Disclosure Statement Order, and the Confirmation Hearing Notice (as defined in the Disclosure

Statement Order).

       7.      In accordance with the Disclosure Statement Order, on August 26, 2019, DRC

caused Solicitation Packages to be distributed to holders of Claims in the Voting Classes as of

the Voting Record Date. DRC filed the Affidavit of Donlin, Recano and Company, Inc.

Regarding Service of Solicitation Package with Respect to Disclosure Statement for Joint

Chapter 11 Plan of Liquidation Proposed by Debtors and Official Committee of Unsecured

Creditors dated August 28, 2019 [Docket No. 829].

II.    General Tabulation Process.

       8.      As specified in the Disclosure Statement Order, August 21, 2019 (the “Voting

Record Date”) was established as the record date for determining the holders of Claims in the

Voting Classes who would be entitled to vote to accept or reject the Plan.

       9.      Pursuant to the Disclosure Statement Order, DRC relied on the following

information to identify and solicit holders of Claims in the Voting Classes: (a) the Schedules of

Assets and Liabilities filed with the Court by the Debtors on October 22, 2018 and October 23,

2018 [Docket Nos. 203 through 213]; (b) the official claims register maintained by DRC as of




                                               -3-
              Case 18-12012-LSS        Doc 876       Filed 09/27/19   Page 4 of 24



August 21, 2019; and (c) claims information pertaining to the Debtors’ chapter 11 cases as

reflected in DRC’s internal database to which this information was loaded. Using this

information, and with guidance from the Debtors and their advisors, DRC created a voting

database reflecting the name, address, voting amount, and classification of Claims in the Voting

Classes. Using this voting database, DRC generated Ballots for holders of Claims entitled to

vote to accept or reject the Plan.

       10.     Ballots returned by mail, hand delivery or overnight delivery were received by

personnel of DRC at its office in Brooklyn, New York. Ballots received by DRC were processed

in accordance with the Disclosure Statement Order. Upon receiving Ballots, DRC took the

following actions:

               a. The envelopes containing the Ballots were opened, and the contents were
                  removed and stamped with the date and time received. Each Ballot was then
                  scanned     into  DRC’s      system      and     sequentially   numbered
                  (the “Sequence Number”).

               b. DRC then entered into a computer database all pertinent information from
                  each of the Ballots, including among other things, the date and time the Ballot
                  was received, the Sequence Number, the voting dollar amount, whether the
                  creditor submitting the Ballot voted to accept or reject the Plan, and whether
                  the creditor (for Class 4) elected to opt-out of the Plan’s releases.

       11.     In order for a Ballot to be counted as valid, the Ballot must have been properly

completed in accordance with the Disclosure Statement Order and executed by the relevant

holder, or such holder’s authorized representative, and must have been actually received by DRC

by 5:00 p.m. (prevailing Eastern Time) on September 23, 2019 (the “Voting Deadline”).

All Ballots were to be delivered to DRC as follows: (a) if by hand delivery, or overnight courier,

to Donlin, Recano & Company, Inc., Re: Open Road Films Ballot Processing., Attn: Voting

Department, 6201 15th Avenue, Brooklyn, New York 11219; (b) if by First Class mail, to Open




                                               -4-
               Case 18-12012-LSS         Doc 876       Filed 09/27/19    Page 5 of 24



 Road Films Ballot Processing c/o Donlin, Recano & Company, Inc, Attn: Voting Department

 P.O. Box 199043 Blythebourne Station, Brooklyn, NY 11219.

        12.     All validly executed Ballots cast by holders of Claims in the Voting Classes

 received by DRC on or before the Voting Deadline were tabulated as outlined in the Disclosure

 Statement Order.

        13.     DRC is in possession of the Ballots received by it, and copies of the same are

 available for review during DRC’s normal business hours at 6201 15th Avenue, Brooklyn, New

 York 11219.

 III.    The Voting Results

        14.     Pursuant to the Disclosure Statement Order, DRC tabulated Ballots on both a

 Debtor-by-Debtor basis and a consolidated basis. The results of the aforesaid tabulation of

 properly executed Ballots received on or before the Voting Deadline on a Debtor-by-Debtor

 basis are set forth in the report annexed hereto as Exhibit A (the “Final Tabulation Debtor-by-

 Debtor Results”), and the results of the tabulation of Ballots on a consolidated basis are set forth

 in the report annexed hereto as Exhibit B (the “Final Tabulation Consolidated Results”). The

 tables below summarize the aforementioned tabulation results.

                                Final Tabulation Debtor-by-Debtor Results

         CLASS                                  TOTAL BALLOTS RECEIVED
                                           Accept                                  Reject
                                                    NUMBER
                               AMOUNT                                AMOUNT              NUMBER
                                                      (% of
                              (% of Amount                          (% of Amount       (% of Number
                                                     Number
                                 Voted)                                Voted)             Voted)
                                                      voted)
Class 3A –Prepetition
                               $90,750,000              1                  $0                   0
Lender Claim against
                                (100.00%)           (100.00%)           (00.00%)            (00.00%)
Open Road Films, LLC




                                                 -5-
              Case 18-12012-LSS     Doc 876       Filed 09/27/19    Page 6 of 24




        CLASS                               TOTAL BALLOTS RECEIVED
                                      Accept                                    Reject
                                               NUMBER
                            AMOUNT                             AMOUNT                 NUMBER
                                                 (% of
                           (% of Amount                       (% of Amount          (% of Number
                                                Number
                              Voted)                             Voted)                Voted)
                                                 voted)
Class 3B –Prepetition
Lender Claim against        $90,750,000            1                  $0                     0
Open Road Releasing,         (100.00%)         (100.00%)           (00.00%)              (00.00%)
LLC
Class 3C –Prepetition
                            $90,750,000            1                  $0                     0
Lender Claim against OR
                             (100.00%)         (100.00%)           (00.00%)              (00.00%)
Productions LLC

Class 3D –Prepetition
                            $90,750,000            1                  $0                     0
Lender Claim against
                             (100.00%)         (100.00%)           (00.00%)              (00.00%)
Briarcliff LLC
Class 3E –Prepetition
Lender Claim against        $90,750,000            1                  $0                     0
Open Road International      (100.00%)         (100.00%)           (00.00%)              (00.00%)
LLC
Class 3F –Prepetition
                            $90,750,000            1                  $0                     0
Lender Claim against
                             (100.00%)         (100.00%)           (00.00%)              (00.00%)
Empire Productions LLC


Class 4A – General         $14,275,784.87            26            $29,440.00                1
Unsecured Claims against      (99.79%)            (96.30%)          (00.21%)             (3.70%)
Open Road Films, LLC

Class 4B – General          $759,181.78            1                  $0                     0
Unsecured Claims against     (100.00%)         (100.00%)           (00.00%)              (00.00%)
Open Road Releasing,
LLC




                                            -6-
                Case 18-12012-LSS             Doc 876        Filed 09/27/19       Page 7 of 24



                                       Final Tabulation Consolidated Results

         CLASS                                        TOTAL BALLOTS RECEIVED
                                           Accept                                           Reject
                                  AMOUNT          NUMBER                     AMOUNT                   NUMBER
                                 (% of Amount (% of Number                  (% of Amount            (% of Number
                                    Voted)         voted)                      Voted)                  Voted)

Class 3 –Prepetition            $544,500,000.003              1                    $0                     0
Lender Claims                      (100.00%)              (100.00%)             (00.00%)              (00.00%)


Class 4 – General                $15,034,966.65               27               $29,440.00                 1
Unsecured Claims                    (99.80%)               (96.43%)             (00.20%)              (3.57%)



         15.      In accordance with the Disclosure Statement Order, any unsigned Ballot or Ballot

 without an original signature was excluded from the Final Tabulation Results and was assigned a

 defect code “A."

         16.      A complete list of all defective Ballots with explanatory defective codes is set

 forth on Exhibit C.

         17.      A report of any parties in Class 4 that checked the opt-out box on their ballots is

 attached hereto as Exhibit D. For the avoidance of doubt, this Declaration does not certify the

 validity or enforceability of any opt-out elections received and reported on Exhibit D attached

 hereto, but rather this Declaration is providing such information for reporting and informational

 purposes only.




 3
     This number reflects the aggregate amount of the Class 3 Claim ($90,750,000) at each Debtor.



                                                       -7-
             Case 18-12012-LSS          Doc 876      Filed 09/27/19   Page 8 of 24



       I declare under penalty of perjury that the foregoing is true and correct and to the best of

my knowledge, information and belief.


Dated: September 26, 2019
       Brooklyn, New York


                                                 /s/ John Burlacu
                                                   John Burlacu
                                           Donlin, Recano & Company, Inc.




                                               -8-
Case 18-12012-LSS   Doc 876   Filed 09/27/19   Page 9 of 24




                     EXHIBIT A
                                                   Case 18-12012-LSS                     Doc 876              Filed 09/27/19     Page 10 of 24



                                                                                    OPEN ROAD FILMS, LLC
                                                                                 Tabulation Report as of 9/23/2019
                    Acct                                                      Authorized Vote                                                  Tabulated      Tabulated        Vote     Defect
Class   Ballot ID   No.                      Creditor Name                         Amt            Indicated Amt   Variance    Vote  ACC RJC   Accept Amt      Reject Amt       Date     Codes    Opt-Out
 3A      000218 3907        BANK OF AMERICA NA                                    90,750,000.00                              ACCEPT  1   0    90,750,000.00            0.00   9/23/19
                  Totals forANDRE   BATALLER
                             Class 3A  (OPEN ROAD FILMS, LLC)
                          Aggregate Class 3A Claim Amount Voted to Accept:        90,750,000.00     100.00%
                           Aggregate Class 3A Claim Amount Voted to Reject:                0.00      0.00%
                                     Aggregate Class 3A Claim Amount Voted:       90,750,000.00

                        Aggregate Class 3A Claim Quantity Voted to Accept:           1              100.00%
                        Aggregate Class 3A Claim Quantity Voted to Reject:           0               0.00%
                                 Aggregate Class 3A Claim Quantity Voted:            1




                                                                                                   Page 1 of 8
                                                   Case 18-12012-LSS                     Doc 876              Filed 09/27/19     Page 11 of 24



                                                                                    OPEN ROAD FILMS, LLC
                                                                                 Tabulation Report as of 9/23/2019
                    Acct                                                      Authorized Vote                                                  Tabulated      Tabulated        Vote     Defect
Class   Ballot ID   No.                      Creditor Name                         Amt            Indicated Amt   Variance    Vote  ACC RJC   Accept Amt      Reject Amt       Date     Codes    Opt-Out
 3B      000218 3907        BANK OF AMERICA NA                                    90,750,000.00                              ACCEPT  1   0    90,750,000.00            0.00   9/23/19
                  Totals forANDRE   BATALLER
                             Class 3B  (OPEN ROAD RELEASING, LLC)
                          Aggregate Class 3B Claim Amount Voted to Accept:        90,750,000.00     100.00%
                           Aggregate Class 3B Claim Amount Voted to Reject:                0.00      0.00%
                                     Aggregate Class 3B Claim Amount Voted:       90,750,000.00

                        Aggregate Class 3B Claim Quantity Voted to Accept:           1              100.00%
                        Aggregate Class 3B Claim Quantity Voted to Reject:           0               0.00%
                                 Aggregate Class 3B Claim Quantity Voted:            1




                                                                                                   Page 2 of 8
                                                   Case 18-12012-LSS                     Doc 876              Filed 09/27/19     Page 12 of 24



                                                                                    OPEN ROAD FILMS, LLC
                                                                                 Tabulation Report as of 9/23/2019
                    Acct                                                      Authorized Vote                                                  Tabulated      Tabulated        Vote     Defect
Class   Ballot ID   No.                      Creditor Name                         Amt            Indicated Amt   Variance    Vote  ACC RJC   Accept Amt      Reject Amt       Date     Codes    Opt-Out
 3C      000218 3907        BANK OF AMERICA NA                                    90,750,000.00                              ACCEPT  1   0    90,750,000.00            0.00   9/23/19
                  Totals forANDRE   BATALLER
                             Class 3C  (OR PRODUCTIONS LLC)
                          Aggregate Class 3C Claim Amount Voted to Accept:        90,750,000.00     100.00%
                           Aggregate Class 3C Claim Amount Voted to Reject:                0.00      0.00%
                                     Aggregate Class 3C Claim Amount Voted:       90,750,000.00

                        Aggregate Class 3C Claim Quantity Voted to Accept:           1              100.00%
                        Aggregate Class 3C Claim Quantity Voted to Reject:           0               0.00%
                                 Aggregate Class 3C Claim Quantity Voted:            1




                                                                                                   Page 3 of 8
                                                   Case 18-12012-LSS                     Doc 876              Filed 09/27/19     Page 13 of 24



                                                                                    OPEN ROAD FILMS, LLC
                                                                                 Tabulation Report as of 9/23/2019
                    Acct                                                      Authorized Vote                                                  Tabulated      Tabulated        Vote     Defect
Class   Ballot ID   No.                      Creditor Name                         Amt            Indicated Amt   Variance    Vote  ACC RJC   Accept Amt      Reject Amt       Date     Codes    Opt-Out
 3D      000218 3907        BANK OF AMERICA NA                                    90,750,000.00                              ACCEPT  1   0    90,750,000.00            0.00   9/23/19
                  Totals forANDRE   BATALLER
                             Class 3D  (BRIARCLIFF LLC)
                          Aggregate Class 3D Claim Amount Voted to Accept:        90,750,000.00     100.00%
                           Aggregate Class 3D Claim Amount Voted to Reject:                0.00      0.00%
                                     Aggregate Class 3D Claim Amount Voted:       90,750,000.00

                        Aggregate Class 3D Claim Quantity Voted to Accept:           1              100.00%
                        Aggregate Class 3D Claim Quantity Voted to Reject:           0               0.00%
                                 Aggregate Class 3D Claim Quantity Voted:            1




                                                                                                   Page 4 of 8
                                                   Case 18-12012-LSS                     Doc 876              Filed 09/27/19     Page 14 of 24



                                                                                    OPEN ROAD FILMS, LLC
                                                                                 Tabulation Report as of 9/23/2019
                    Acct                                                      Authorized Vote                                                  Tabulated      Tabulated        Vote     Defect
Class   Ballot ID   No.                      Creditor Name                         Amt            Indicated Amt   Variance    Vote  ACC RJC   Accept Amt      Reject Amt       Date     Codes    Opt-Out
 3E      000218 3907        BANK OF AMERICA NA                                    90,750,000.00                              ACCEPT  1   0    90,750,000.00            0.00   9/23/19
                  Totals forANDRE   BATALLER
                             Class 3E (OPEN ROAD INTERNATIONAL LLC)
                          Aggregate Class 3E Claim Amount Voted to Accept:        90,750,000.00     100.00%
                           Aggregate Class 3E Claim Amount Voted to Reject:                0.00      0.00%
                                     Aggregate Class 3E Claim Amount Voted:       90,750,000.00

                        Aggregate Class 3E Claim Quantity Voted to Accept:           1              100.00%
                        Aggregate Class 3E Claim Quantity Voted to Reject:           0               0.00%
                                 Aggregate Class 3E Claim Quantity Voted:            1




                                                                                                   Page 5 of 8
                                                   Case 18-12012-LSS                     Doc 876              Filed 09/27/19     Page 15 of 24



                                                                                    OPEN ROAD FILMS, LLC
                                                                                 Tabulation Report as of 9/23/2019
                    Acct                                                      Authorized Vote                                                  Tabulated      Tabulated        Vote     Defect
Class   Ballot ID   No.                      Creditor Name                         Amt            Indicated Amt   Variance    Vote  ACC RJC   Accept Amt      Reject Amt       Date     Codes    Opt-Out
 3F      000218 3907        BANK OF AMERICA NA                                    90,750,000.00                              ACCEPT  1   0    90,750,000.00            0.00   9/23/19
                  Totals forANDRE   BATALLER
                             Class 3F (EMPIRE PRODUCTIONS LLC)
                           Aggregate Class 3F Claim Amount Voted to Accept:       90,750,000.00     100.00%
                           Aggregate Class 3F Claim Amount Voted to Reject:                0.00      0.00%
                                     Aggregate Class 3F Claim Amount Voted:       90,750,000.00

                        Aggregate Class 3F Claim Quantity Voted to Accept:           1              100.00%
                        Aggregate Class 3F Claim Quantity Voted to Reject:           0               0.00%
                                 Aggregate Class 3F Claim Quantity Voted:            1




                                                                                                   Page 6 of 8
                                                     Case 18-12012-LSS                     Doc 876              Filed 09/27/19      Page 16 of 24



                                                                                      OPEN ROAD FILMS, LLC
                                                                                   Tabulation Report as of 9/23/2019
                      Acct                                                      Authorized Vote                                                   Tabulated       Tabulated        Vote     Defect
Class   Ballot ID     No.                        Creditor Name                       Amt            Indicated Amt   Variance     Vote  ACC RJC   Accept Amt       Reject Amt       Date     Codes    Opt-Out
 4A      000233     4045      AMBER RASBERRY                                            13,076.94                              ACCEPT   1   0         13,076.94            0.00   9/23/19            Opt Out
 4A      000028     3266      4848 LEXINGTON
                              AMC                AVE
                                   NETWORK ENTERTAINMENT        LLC                    989,750.25                              ACCEPT   1   0        989,750.25            0.00   9/17/19
 4A      000055     4125      STANLEY
                              BANK LEUMI KOPEC
                                             USA                                     2,500,000.00                              ACCEPT   1   0      2,500,000.00            0.00   9/13/19            Opt Out
 4A      000115     955       REED SMITHFOOTAGE
                              CELEBRITY      LLP                                         3,950.00                              ACCEPT   1   0          3,950.00            0.00    9/9/19
 4A      000043     4102      MICHAEL
                              CITY       GOLDBERG
                                    EVENTIONS    USA LLC                                29,440.00                              REJECT   0   1              0.00       29,440.00   9/17/19
 4A      000161     2214      MARIA
                              DAN     LALLY DBA SHOWTIME
                                   KLUSMAN                                                 200.00                              ACCEPT   1   0            200.00            0.00    9/9/19
 4A      000121     1088      638 FERGUSON
                              DHS  ASSOCIATES  RD                                          700.60                              ACCEPT   1   0            700.60            0.00   9/19/19
 4A      000123     1096      5845 WEST
                              DIGITAL      78TH PL
                                       VIDEOSTREAM     LLC                               6,500.00                              ACCEPT   1   0          6,500.00            0.00    9/9/19
 4A      000128     1213      A/K/A DVS INTELESTREAM
                              FILM SOLUTIONS     LLC                                     3,998.37                              ACCEPT   1   0          3,998.37            0.00    9/9/19
 4A      000244     4087      KARLA
                              FOX     O' LEARY
                                   CABLE   NETWORKS SVCS                             1,016,416.50                              ACCEPT   1   0      1,016,416.50            0.00   9/13/19
 4A      000119     1059      PAUL JFRIEDMAN
                              DAVID   LAURIN                                            23,150.00                              ACCEPT   1   0         23,150.00            0.00   9/17/19
 4A      000012     654       14431 VENTURA
                              GIARONOMO         BLVD APT 144
                                             PRODUCTIONS    INC                        450,337.50                              ACCEPT   1   0        450,337.50            0.00    9/9/19
 4A      000052     3177      JOSEPH GRACEFFO
                              GOOGLE    LLC FKA GOOGLE INC                           2,884,925.34                              ABSTAIN  0   0              0.00            0.00   9/17/19            Opt Out
 4A      000199     3255      CO AMY
                              JACK  PANE VULPIO WHITE AND WILLIAMS LLP                 337,150.00                              ACCEPT   1   0        337,150.00            0.00   9/20/19            Opt Out
 4A      000141     1412      304 16TH PLSTUDIO LLC
                              JIM EVANS                                                 30,000.00                              ACCEPT   1   0         30,000.00            0.00    9/9/19
 4A      000227     4032      JIM EVANS
                              JOSHUA    DEUTSCH ESQ                                  1,250,000.00                              ACCEPT   1   0      1,250,000.00            0.00   9/23/19
 4A      000228     4033      CAROLINE
                              JUN  OH     R DJANG                                      725,000.00                              ACCEPT   1   0        725,000.00            0.00   9/17/19
 4A      000253     4122      3012
                              LA   EARLMAR
                                 LIVE          DR
                                       PROPERTIES    LLC                                35,000.00                              ACCEPT   1   0         35,000.00            0.00   9/23/19
 4A      000144     1505      AKASTUDIO
                              LE   LA LIVEPHOTOGRAPHY
                                            AND AKA LA LIVE THEATER                     11,850.00                              ACCEPT   1   0         11,850.00            0.00    9/9/19
 4A      000235     4066      26520 MEKNAT
                              NAZY   ROYAL VISTA CT                                     10,000.00                              ACCEPT   1   0         10,000.00            0.00   9/23/19            Opt Out
 4A      000065     2207      STYLES   BY NAZ
                              MJR DIGITAL    CINEMAS                                     1,650.00                              ACCEPT   1   0          1,650.00            0.00   9/23/19
 4A      000258     4133      41000ORDINARY
                              NOT    WOODWARD      AVELLC
                                                MEDIA                                  225,000.00                              ACCEPT   1   0        225,000.00            0.00   9/23/19
 4A      000234     4046      COO
                              PIXELOGIC    MEDIA PARTNERS LLC                           49,736.30                              ACCEPT   1   0         49,736.30            0.00   9/20/19            Opt Out
 4A      000110     835       LEAH QUIJANO
                              REFINERY    AV LLC                                        24,478.58                              ACCEPT   1   0         24,478.58            0.00    9/9/19
 4A      000060     4076      ERIC LINGER
                              RENTRAK     CORP                                         142,361.09                              ACCEPT   1   0        142,361.09            0.00   9/17/19
 4A      000091     4117      COMSCORE
                              THE           INC
                                   WALT DISNEY    CO AND AFFILIATED                  5,553,246.14                              ACCEPT   1   0      5,553,246.14            0.00   9/23/19            Opt Out
 4A      000242     4084      ENTITIES
                              TWENTIETH     TELEVISION INC                             234,732.60                              ACCEPT   1   0        234,732.60            0.00   9/17/19
 4A      000085     3179      PAUL  J LAURIN
                              UNIVISION   COMMUNICATIONS INC                           637,500.00                              ACCEPT   1   0        637,500.00            0.00   9/17/19
                    Totals forSZABO   ASSOCIATES
                               Class 4A  (OPEN ROAD FILMS, LLC)
                            Aggregate Class 4A Claim Amount Voted to Accept:        14,275,784.87      99.79%
                             Aggregate Class 4A Claim Amount Voted to Reject:           29,440.00       0.21%
                                       Aggregate Class 4A Claim Amount Voted:       14,305,224.87

                          Aggregate Class 4A Claim Quantity Voted to Accept:          26               96.30%
                          Aggregate Class 4A Claim Quantity Voted to Reject:          1                 3.70%
                                   Aggregate Class 4A Claim Quantity Voted:           27




                                                                                                     Page 7 of 8
                                                   Case 18-12012-LSS                     Doc 876              Filed 09/27/19     Page 17 of 24



                                                                                    OPEN ROAD FILMS, LLC
                                                                                 Tabulation Report as of 9/23/2019
                    Acct                                                      Authorized Vote                                                  Tabulated      Tabulated        Vote     Defect
Class   Ballot ID   No.                     Creditor Name                          Amt            Indicated Amt   Variance    Vote  ACC RJC   Accept Amt      Reject Amt       Date     Codes    Opt-Out
 4B      000099 4039        AMERICAN MULTI CINEMA INC                                759,181.78                              ACCEPT  1   0       759,181.78            0.00   9/13/19            Opt Out
                  Totals forAKA  AMC
                             Class 4B OR AMCROAD
                                      (OPEN  THEATRES
                                                  RELEASING, LLC)
                          Aggregate Class 4B Claim Amount Voted to Accept:           759,181.78     100.00%
                           Aggregate Class 4B Claim Amount Voted to Reject:                0.00      0.00%
                                    Aggregate Class 4B Claim Amount Voted:           759,181.78

                        Aggregate Class 4B Claim Quantity Voted to Accept:           1              100.00%
                        Aggregate Class 4B Claim Quantity Voted to Reject:           0               0.00%
                                 Aggregate Class 4B Claim Quantity Voted:            1




                                                                                                   Page 8 of 8
Case 18-12012-LSS   Doc 876   Filed 09/27/19   Page 18 of 24




                     EXHIBIT B
                                                   Case 18-12012-LSS                      Doc 876              Filed 09/27/19     Page 19 of 24



                                                                                     OPEN ROAD FILMS, LLC
                                                                                  Tabulation Report as of 9/23/2019
                    Acct                                                       Authorized Vote                                                   Tabulated      Tabulated        Vote     Defect
Class   Ballot ID   No.                      Creditor Name                          Amt            Indicated Amt   Variance    Vote  ACC RJC    Accept Amt      Reject Amt       Date     Codes    Opt-Out
  3      000218 3907        BANK OF AMERICA NA                                    544,500,000.00                              ACCEPT  1   0    544,500,000.00            0.00   9/23/19
                  Totals forANDRE
                             Class 3BATALLER
                            Aggregate Class 3 Claim Amount Voted to Accept:       544,500,000.00     100.00%
                             Aggregate Class 3 Claim Amount Voted to Reject:                0.00      0.00%
                                      Aggregate Class 3 Claim Amount Voted:       544,500,000.00

                          Aggregate Class 3 Claim Quantity Voted to Accept:           1              100.00%
                          Aggregate Class 3 Claim Quantity Voted to Reject:           0               0.00%
                                   Aggregate Class 3 Claim Quantity Voted:            1




                                                                                                    Page 1 of 2
                                                     Case 18-12012-LSS                      Doc 876              Filed 09/27/19      Page 20 of 24



                                                                                       OPEN ROAD FILMS, LLC
                                                                                    Tabulation Report as of 9/23/2019
                      Acct                                                       Authorized Vote                                                   Tabulated       Tabulated        Vote     Defect
Class   Ballot ID     No.                        Creditor Name                        Amt            Indicated Amt   Variance     Vote  ACC RJC   Accept Amt       Reject Amt       Date     Codes    Opt-Out
  4      000233     4045      AMBER RASBERRY                                             13,076.94                              ACCEPT   1   0         13,076.94            0.00   9/23/19            Opt Out
  4      000028     3266      4848 LEXINGTON
                              AMC                AVE
                                   NETWORK ENTERTAINMENT         LLC                    989,750.25                              ACCEPT   1   0        989,750.25            0.00   9/17/19
  4      000099     4039      STANLEY
                              AMERICANKOPEC
                                          MULTI CINEMA INC                              759,181.78                              ACCEPT   1   0        759,181.78            0.00   9/13/19            Opt Out
  4      000055     4125      AKA AMC
                              BANK       OR USA
                                     LEUMI   AMC THEATRES                             2,500,000.00                              ACCEPT   1   0      2,500,000.00            0.00   9/13/19            Opt Out
  4      000115     955       REED SMITHFOOTAGE
                              CELEBRITY      LLP                                          3,950.00                              ACCEPT   1   0          3,950.00            0.00    9/9/19
  4      000043     4102      MICHAEL
                              CITY       GOLDBERG
                                    EVENTIONS    USA LLC                                 29,440.00                              REJECT   0   1              0.00       29,440.00   9/17/19
  4      000161     2214      MARIA
                              DAN     LALLY DBA SHOWTIME
                                   KLUSMAN                                                  200.00                              ACCEPT   1   0            200.00            0.00    9/9/19
  4      000121     1088      638 FERGUSON
                              DHS  ASSOCIATES  RD                                           700.60                              ACCEPT   1   0            700.60            0.00   9/19/19
  4      000123     1096      5845 WEST
                              DIGITAL      78TH PL
                                       VIDEOSTREAM     LLC                                6,500.00                              ACCEPT   1   0          6,500.00            0.00    9/9/19
  4      000128     1213      A/K/ASOLUTIONS
                              FILM  DVS INTELESTREAM
                                                 LLC                                      3,998.37                              ACCEPT   1   0          3,998.37            0.00    9/9/19
  4      000244     4087      KARLA
                              FOX     O' LEARY
                                   CABLE   NETWORKS SVCS                              1,016,416.50                              ACCEPT   1   0      1,016,416.50            0.00   9/13/19
  4      000119     1059      PAUL JFRIEDMAN
                              DAVID   LAURIN                                             23,150.00                              ACCEPT   1   0         23,150.00            0.00   9/17/19
  4      000012     654       14431 VENTURA
                              GIARONOMO         BLVD APT 144
                                             PRODUCTIONS    INC                         450,337.50                              ACCEPT   1   0        450,337.50            0.00    9/9/19
  4      000052     3177      JOSEPH GRACEFFO
                              GOOGLE    LLC FKA GOOGLE INC                            2,884,925.34                              ABSTAIN  0   0              0.00            0.00   9/17/19            Opt Out
  4      000199     3255      CO
                              JACKAMY
                                    PANE VULPIO WHITE AND WILLIAMS LLP                  337,150.00                              ACCEPT   1   0        337,150.00            0.00   9/20/19            Opt Out
  4      000141     1412      304 EVANS
                              JIM 16TH PLSTUDIO LLC                                      30,000.00                              ACCEPT   1   0         30,000.00            0.00    9/9/19
  4      000227     4032      JIM EVANS
                              JOSHUA    DEUTSCH ESQ                                   1,250,000.00                              ACCEPT   1   0      1,250,000.00            0.00   9/23/19
  4      000228     4033      CAROLINE
                              JUN  OH     R DJANG                                       725,000.00                              ACCEPT   1   0        725,000.00            0.00   9/17/19
  4      000253     4122      3012
                              LA   EARLMAR
                                 LIVE          DR
                                       PROPERTIES    LLC                                 35,000.00                              ACCEPT   1   0         35,000.00            0.00   9/23/19
  4      000144     1505      AKASTUDIO
                              LE   LA LIVEPHOTOGRAPHY
                                            AND AKA LA LIVE THEATER                      11,850.00                              ACCEPT   1   0         11,850.00            0.00    9/9/19
  4      000235     4066      26520  ROYAL VISTA CT
                              NAZY MEKNAT                                                10,000.00                              ACCEPT   1   0         10,000.00            0.00   9/23/19            Opt Out
  4      000065     2207      STYLES
                              MJR      BY NAZ
                                   DIGITAL   CINEMAS                                      1,650.00                              ACCEPT   1   0          1,650.00            0.00   9/23/19
  4      000258     4133      41000ORDINARY
                              NOT    WOODWARD      AVELLC
                                                MEDIA                                   225,000.00                              ACCEPT   1   0        225,000.00            0.00   9/23/19
  4      000234     4046      COO
                              PIXELOGIC    MEDIA PARTNERS LLC                            49,736.30                              ACCEPT   1   0         49,736.30            0.00   9/20/19            Opt Out
  4      000110     835       LEAH QUIJANO
                              REFINERY    AV LLC                                         24,478.58                              ACCEPT   1   0         24,478.58            0.00    9/9/19
  4      000060     4076      ERIC LINGER
                              RENTRAK    CORP                                           142,361.09                              ACCEPT   1   0        142,361.09            0.00   9/17/19
  4      000091     4117      COMSCORE
                              THE           INC
                                   WALT DISNEY    CO AND AFFILIATED                   5,553,246.14                              ACCEPT   1   0      5,553,246.14            0.00   9/23/19            Opt Out
  4      000242     4084      ENTITIES
                              TWENTIETH TELEVISION INC                                  234,732.60                              ACCEPT   1   0        234,732.60            0.00   9/17/19
  4      000085     3179      PAUL J LAURIN
                              UNIVISION   COMMUNICATIONS INC                            637,500.00                              ACCEPT   1   0        637,500.00            0.00   9/17/19
                    Totals forSZABO
                               Class 4ASSOCIATES
                              Aggregate Class 4 Claim Amount Voted to Accept:        15,034,966.65      99.80%
                               Aggregate Class 4 Claim Amount Voted to Reject:           29,440.00       0.20%
                                         Aggregate Class 4 Claim Amount Voted:       15,064,406.65

                            Aggregate Class 4 Claim Quantity Voted to Accept:          27               96.43%
                            Aggregate Class 4 Claim Quantity Voted to Reject:          1                 3.57%
                                     Aggregate Class 4 Claim Quantity Voted:           28




                                                                                                      Page 2 of 2
Case 18-12012-LSS   Doc 876   Filed 09/27/19   Page 21 of 24




                     EXHIBIT C
                                                                Case 18-12012-LSS                    Doc 876            Filed 09/27/19        Page 22 of 24



                                                                                                 OPEN ROAD FILMS, LLC
                                                                                              Defective Ballots as of 9/23/2019
 Key to Defect Codes:
 A- No signature indicated on ballot
 B- Non-original signature indicated on ballot
 C- Ballot received via facsimile, email, or other electronic transmission
 D- Ballot has been superseded by a subsequently filed Ballot
 E- Ballot/voting data is illegible
 F- Voting entity does not hold a claim in Plan Class set forth on Ballot
 G- Ballot received after the Voting Deadline
 H- Ballot revoked by written request
 I- Ballot revoked by Court order
 J- Ballot indicates neither acceptance nor rejection, or both acceptance and rejection
 K- Only signature page returned
 L- Multiple Intra-class ballots
 N- Ballot submitted on behalf of claims in a non-voting class
 O- Ballot submitted on behalf of claims under objection
 P- Ballot submitted on behalf of director, officer or other insider
 Z- Other Defect
                  Acct                                                                    Authorized Vote                                                  Tabulated      Tabulated       Vote     Defect
Class   Ballot ID No.                                 Creditor Name                            Amt            Indicated Amt   Variance    Vote  ACC RJC   Accept Amt      Reject Amt      Date     Codes    Opt-Out
  4      000126 1151            ELLIOT SLUTZKY                                                     8,151.00                              ACCEPT 0    0             0.00            0.00   9/9/19     A
                                2561 CORDELIA RD




                                                                                                               Page 1 of 1
Case 18-12012-LSS   Doc 876   Filed 09/27/19   Page 23 of 24




                     EXHIBIT D
                                       Case 18-12012-LSS          Doc 876   Filed 09/27/19      Page 24 of 24


                                    OPEN ROAD FILMS, LLC
                              Opt-Out Election Report as of 9/23/2019
Class    Acct No.                         Creditor Name                     Vote Date   Opt-Out Election
 4      4045        AMBER RASBERRY                                           9/23/19         Opt Out
 4      4039        4848 LEXINGTON
                    AMERICAN   MULTIAVE
                                     CINEMA INC                              9/13/19         Opt Out
 4      4125        AKA AMC
                    BANK     OR USA
                          LEUMI AMC THEATRES                                 9/13/19         Opt Out
 4      3177        REED SMITH
                    GOOGLE   LLCLLP
                                 FKA GOOGLE INC                              9/17/19         Opt Out
 4      3255        CO AMY
                    JACK    E VULPIO WHITE AND WILLIAMS LLP
                          PAN                                                9/20/19         Opt Out
 4      4066        304 16TH
                    NAZY     PL
                          MEKNAT                                             9/23/19         Opt Out
 4      4046        STYLES BY MEDIA
                    PIXELOGIC  NAZ PARTNERS LLC                              9/20/19         Opt Out
 4      4117        LEAH  QUIJANO
                    THE WALT  DISNEY CO AND AFFILIATED ENTITIES              9/23/19         Opt Out
